MEMORANDUM **
Juan Manuel Orozco-Solis, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, and review de novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
Even if Orozco-Solis’s counsel failed to inform him of his right to petition for review of its August 12, 2002 decision dismissing his appeal, Orozco-Solis did not argue the immigration judge erred in denying his original request to terminate proceedings, or otherwise identify a plausible ground of relief from removal, so his claim to ineffective assistance of counsel fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (alien must show plausible grounds of relief from removal in order to establish prejudice).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.